Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits, charging claimant with an overpayment ruled to be recoverable, and holding that he willfully made false statements in order to receive benefits and imposing a penalty therefor against his future benefit rights. Claimant, an electronic data processing manager, while receiving Unemployment Insurance benefits, certified on several occasions that he was totally unemployed when, in fact, he had obtained employment with the New York City Human Resources Administration at an annual salary of approximately $18,000. At his hearing the claimant admitted that he was employed and continued to receive benefits, but apparently attempted to justify his conduct by asserting that losses he sustained in personal business ventures offset the Unemployment Insurance benefits. Claimant’s admission eliminates any issue as to total unemployment. As to the issue of whether or not the representations were willful, this is an issue solely within the province of the board and where, as here, such determination is supported by substantial evidence, it must be affirmed (Matter of Juris [Catherwood], 33 AD2d 852). The decision of the board must, in all respects, be affirmed. *1078Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.